Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-22, and the species represented by claim 18 in the reply filed on 5/23/22 is acknowledged. The traversal is on the ground that there is no serious burden to examining non-elected species of claims 19, 20, and 21. As stated in the prior Office Action, the claims of the present application contain distinct inventions. A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others. A serious burden does exist, as different searches are required for each invention. Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Applicant’s amendments dated 5/23/22 have been entered. Claims 23-28 have been cancelled. Claims 19-21 stand withdrawn to a non-elected invention.
This leaves claims 1-18 and 22 currently pending and active.

Claim Objections
Claim 11 is objected to because of the following informalities: a second thickness is denoted (t2), then written t2 ≤ (0.3-t). As written there is potential for confusion for t2 to be read as t × 2, as such it is recommended that the ‘2’ be changed to a subscript, such as t2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the breakage height at B10" in line 1. There is insufficient antecedent basis for this limitation in the claim. In the instant case ‘B10’ is not referenced or defined by claim 1, from which claim 3 depends, and it is not clear from context what ‘B10’ is intended to reference. For purposes of examination, “the breakage height at B10” will be considered to be the same breakage height recited in claim 1.
Claim 7 recites the limitation "pen drop height" in line 1. There is insufficient antecedent basis for this limitation in the claim. In the instant case ‘pen drop height’ is not referenced or defined by claim 1, from which claim 7 depends, and it is not clear from context what ‘pen drop height’ is intended to reference. For purposes of examination, “the pen drop height” will be considered to be the breakage height recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0210588).
Regarding claims 1, 3, 4, 5-10, 14-18, and 22, Chang teaches a glass for use with flexible electronic devices, such as displays (Chang para 3-5) comprising:

Claim 18
(wt%)
Chang composition (mol%) para 59
Chang composition
(wt%)
SiO2
40-75
~67.4
61.7
Al2O3
10-30
~12.7
19.73
B2O3
0-20
~3.7
3.92
Li2O + Na2O + K2O
4-30
~13.7
12.94
MgO + CaO + SrO + BaO + ZnO
0-15
~2.4
1.47
TiO2 + ZrO2
0-15
n/a
n/a
P2O5
0-10
n/a
n/a


Where the composition has been subjected to ion exchange (chemical toughening) to give a compressive stress of at least 100 MPa and up to 2000 MPa at the first and/or second surfaces to a depth of layer (DOL) (Chang para 15, 74, 99) and after ion exchange is subjected to an etch with HF and HCl (Chang para 89) to remove 1-5 µm of the glass surface as this results in a benefit in terms of reduced flaw size (Chang para 38, 101, 132). This overlaps with the claimed removal of 0.0002-.005 mm (0.2-5 µm) in claims 6 and 15. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness removed taught by Chang overlaps with the instantly claimed thickness removed and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Chang teaches the glass article has a first and second surface separated by a thickness of 25-125 µm (Chang para 9), which overlaps with the claimed thicknesses in claims 1, 4, and 5. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Chang overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Next, Chang teaches that the central tensile stress may approach 100 MPa (Chang fig 12, para 125), which overlaps with the claimed values in claim 9. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the tensile stress taught by Chang overlaps with the instantly claimed tensile stress and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, Chang teaches that the bending radius may be from about 3 mm to about 20 mm (Chang para 63). When we plug Chang’s lower-bound thickness (t, mm) of 0.025 into Applicant’s equation of (100,000t)/CS, using the 100 MPa minimum for CS, we get a required value for the bending radius to be less than 25 mm. When we plug Chan’s upper-bound thickness into the same equation, we get a result of 125 mm. Chang’s taught bending radius is below both of these values. Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.
Therefore, because Chang teaches an exemplary composition within the claimed composition, the claimed chemical toughening, the claimed etching, the claimed CS and CT, and the claimed breaking radius, it would therefore follow that the glass article of Chang would also possess the claimed property breakage height as measured by the claimed pen drop height. That is to say, as the art and the claimed invention appear substantially similar, if one of ordinary skill in the art were to subject the glass of Chang to the claimed pen drop test with the parameters claimed, the glass of Chang would intrinsically be expected to possess the claimed breakage height. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.
Regarding claim 2, Chang teaches a chemically toughened and etched substrate as above for claim 1. As above, Chang teaches that the bending radius may be from about 3 mm to about 20 mm (Chang para 63). When we plug Chang’s lower-bound thickness (t, mm) of 0.025 into Applicant’s equation of (60,000t)/CS, using the 100 MPa minimum for CS, we get a required value for the bending radius to be less than 15 mm. When we plug Chan’s upper-bound thickness into the same equation, we get a result of 75 mm. Chang’s taught bending radius is overlaps with the ranges of ‘less than 15’ and ‘less than 75’. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the bending radius taught by Chang overlaps with the instantly claimed bending radius and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05. 
Regarding claims 10-12, Chang teaches a chemically toughened and etched substrate as above for claim 1. Chang further teaches a coating material, such as silicone, polyethylene, PTFE, and other fluorinated polymers (Chang para 13, 66) on the first and/or second surfaces (Chang para 13, 65) with a layer thickness of 1 µm or less (Chang para 65), which satisfies the requirement that the thickness of coating layer be 0.3-t (i.e. less than ~0.175 mm to less than ~0.275 mm).
Because Chang teaches an exemplary composition within the claimed composition, the claimed chemical toughening, the claimed etching, the claimed CS and CT, and the claimed breaking radius, it would therefore follow that the glass article of Chang would also possess the claimed property of pen drop height. That is to say, as the art and the claimed invention appear substantially similar, if one of ordinary skill in the art were to subject the glass of Chang to the claimed pen drop test with the parameters claimed, the glass of Chang would intrinsically be expected to possess the claimed property, even if the height factor were modified to 500 as in claim 11. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Bürkle (US 6,815,070).
Regarding claim 13, Chang teaches a chemically toughened, etched, and coated substrate as above for claim 1. Chang teaches the presence of an edge surface between the first and second primary surfaces (Chang para 16).
Chang is silent with respect to the coating covering the edge surfaces of the substrate.
Chang and Bürkle are related in the field of coated thin glass substrates for devices such as displays. Bürkle teaches that coating at least one edge surface as well as the major surface(s) will suppress micro-cracks, prevent new cracks, and inhibit the propagation of existing cracks within the edge surface (Bürkle col. 6, ln 44-49). 
It would be obvious to one of ordinary skill in the art to modify the major-surface coating of Chang to extend down at least one edge surface as taught by Bürkle because this would provide the glass substrate of Chang with improved suppression of micro-cracks, new cracks, and existing cracks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        8/27/2022

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781